


 HR 3432 ENR: To establish the Commission on the

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 3432
		
		AN ACT
		To establish the Commission on the
		  Abolition of the Transatlantic Slave Trade.
	
	
		1.Short TitleThis Act may be cited as the
			 Commission on the Abolition of the Transatlantic Slave Trade
			 Act.
		2.Findings and
			 Purpose
			(a)FindingsCongress
			 finds the following:
				(1)On March 2, 1807, President Thomas
			 Jefferson signed into law a bill approved by the Congress An Act to
			 prohibit the importation of slaves into any port or place within the
			 jurisdiction of the United States (hereinafter in this Act referred to
			 as the 1808 Transatlantic Slave Trade Act) and made it unlawful
			 ‘‘to import or bring into the United States or territories thereof from any
			 foreign kingdom, place or country, any negro, mulatto, or person of colour,
			 with intent to hold, sell, or dispose of such * * * as a slave, or to be held
			 to service or labour’’.
				(2)Article I, Section 9 of the United States
			 Constitution clearly spelled out that the international slave trade could not
			 be banned before 1808, and it is only on January 1, 1808, that the 1808
			 Transatlantic Slave Trade Act went into effect.
				(3)An Act entitled An Act to continue
			 in force An act to protect the commerce of the United States, and punish
			 the crime of piracy, and also to make further provisions for punishing
			 the crime of piracy, enacted May 15, 1820, made it unlawful for any
			 citizen of the United States to engage in the slave trade, or * * *,
			 being of the crew or ship’s company of any foreign ship * * *, seize any negro
			 or mulatto * * * with the intent to make * * * a slave * * * or forcibly bring
			 * * * on board any such ship * * *..
				(4)The transatlantic slave trade entailed the
			 kidnapping, purchase, and commercial export of Africans, mostly from West and
			 Central Africa, to the European colonies and new nations in the Americas,
			 including the United States, where they were enslaved in forced labor between
			 the 15th and mid-19th centuries.
				(5)The term “Middle Passage” refers to the
			 horrific part of the transatlantic slave trade when millions of Africans were
			 chained together and stowed by the hundreds in overcrowded ships where they
			 were forced into small spaces for months without relief as they were
			 transported across the Atlantic Ocean to the Americas.
				(6)During the Middle Passage, enslaved
			 Africans resisted their enslavement through non-violent and violent means,
			 including hunger strikes, suicide, and shipboard revolts, the most
			 historically-recognized events taking place on board the Don Carlos in 1732 and
			 on board the Amistad in 1839.
				(7)Scholars estimate that, at a minimum,
			 between 10,000,000 and 15,000,000 Africans survived the Middle Passage, were
			 imported as chattel through customs houses and ports across the Americas, and
			 were sold into slavery.
				(8)The thirteenth amendment to the
			 Constitution of the United States recognizes that “Neither slavery nor
			 involuntary servitude, except as a punishment for crime whereof the party shall
			 have been duly convicted, shall exist within the United States, or any place
			 subject to their jurisdiction.”.
				(9)The slave trade and the legacy of slavery
			 continue to have a profound impact on social and economic disparity, hatred,
			 bias, racism, and discrimination, and continue to affect people in the
			 Americas, particularly those of African descent.
				(10)In 2007, the British Parliament marked the
			 200th anniversary of the abolition of the slave trade in the former British
			 Empire with plans launched by the Department for Education and Skills which
			 provided joint funding of £910,000 ($1,800,000) for the Understanding Slavery
			 Initiative, and the Heritage Lottery Fund announced awards of over £20,000,000
			 ($40,000,000) for projects to commemorate the anniversary.
				(b)PurposeThe purpose of this Act is to establish the
			 Commission on the Abolition of the Transatlantic Slave Trade to—
				(1)ensure a suitable national observance of
			 the bicentennial anniversary of the abolition of the transatlantic slave trade
			 by sponsoring and supporting commemorative programs;
				(2)cooperate with and assist programs and
			 activities throughout the United States in observance of the bicentennial
			 anniversary of the abolition of the transatlantic slave trade;
				(3)assist in ensuring that the observations of
			 the bicentennial anniversary of the abolition of the transatlantic slave trade
			 are inclusive and appropriately recognize the experiences of all people during
			 this period in history;
				(4)support and facilitate international
			 involvement in observances of the bicentennial anniversary of the abolition of
			 the transatlantic slave trade; and
				(5)study the impact
			 of the transatlantic slave trade on the United States and the Americas.
				3.Establishment of
			 CommissionThere is
			 established a commission to be known as the Commission on the Abolition
			 of the Transatlantic Slave Trade (referred to in this Act as the
			 “Commission”).
		4.Membership,
			 duties, and related matters
			(a)Membership
				(1)In
			 general
					(A)The Commission
			 shall be composed of nine members, of whom—
						(i)three shall be appointed by the Speaker of
			 the House of Representatives;
						(ii)two
			 shall be appointed by the Majority Leader of the Senate;
						(iii)two shall be
			 appointed by the Minority Leader of the House of Representatives; and
						(iv)two shall be appointed by the Minority
			 Leader of the Senate.
						(B)Each appointing
			 authority described in subparagraph (A) shall appoint the initial members of
			 the Commission not later than 30 days after the date of the enactment of this
			 Act.
					(2)QualificationsMembers of the Commission shall be
			 individuals with demonstrated expertise or experience in the study and program
			 facilitation on the transatlantic slave trade and the institution of slavery as
			 it relates to the United States and the Americas.
				(3)Term;
			 Vacancies
					(A)TermA member of the Commission shall be
			 appointed for the life of the Commission.
					(B)Vacancies
						(i)In
			 generalA vacancy on the
			 Commission shall be filled in the same manner in which the original appointment
			 was made.
						(ii)Partial
			 termA member appointed to
			 fill a vacancy on the Commission shall serve for the remainder of the term for
			 which the predecessor of the member was appointed.
						(4)Meetings
					(A)In
			 generalThe Commission shall
			 meet—
						(i)as many times as necessary; or
						(ii)at the call of the Chairperson or the
			 majority of the members of the Commission.
						(B)Initial
			 meetingNot later than 30
			 days after the date on which all members of the Commission have been appointed,
			 the Commission shall hold its initial meeting.
					(C)Notice of
			 meetingsAll Commission members shall be given reasonable advance
			 notice of all Commission meetings.
					(D)Appointment of
			 Chairperson and executive directorNot later than 60 days after the date on
			 which all members of the Commission have been appointed, the Commission
			 shall—
						(i)designate one of
			 the members as Chairperson; and
						(ii)select an
			 executive director as described under subsection (d)(2).
						(5)Voting
					(A)In
			 generalThe Commission shall
			 act only on an affirmative vote of a majority of the members of the
			 Commission.
					(B)QuorumA majority of the members of the
			 Commission, which includes at least one member appointed pursuant to clause
			 (iii) or (iv) of paragraph (1)(A), shall constitute a quorum for conducting
			 business but fewer members may meet or hold hearings.
					(b)Duties
				(1)In
			 generalThe Commission
			 shall—
					(A)plan, develop, and execute programs and
			 activities appropriate to commemorate the bicentennial anniversary of the
			 abolition of the transatlantic slave trade;
					(B)facilitate commemoration-related activities
			 throughout the United States;
					(C)encourage civic, historical, educational,
			 religious, economic, and other organizations, as well as State and local
			 governments, throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the transatlantic slave trade and the institution of slavery,
			 particularly as it relates to the United States;
					(D)coordinate and facilitate for the public
			 scholarly research on, publication about, and interpretation of, the
			 transatlantic slave trade and the institution of slavery, particularly as it
			 relates to the United States;
					(E)assist in the development of appropriate
			 programs and facilities to ensure that the bicentennial anniversary of the
			 abolition of the transatlantic slave trade provides a lasting legacy and
			 long-term public benefit;
					(F)support and facilitate marketing efforts
			 for the issuance of a commemorative coin, postage stamp, and related activities
			 for observances;
					(G)facilitate the convening of a joint meeting
			 or joint session of the Congress for ceremonies and activities relating to the
			 transatlantic slave trade and the institution of slavery, particularly as it
			 relates to the United States;
					(H)promote the sponsorship of conferences,
			 exhibitions, or public meetings concerning the transatlantic slave trade and
			 the institution of slavery, particularly as it relates to the United
			 States;
					(I)coordinate and facilitate the sponsorship
			 of high school and collegiate essay contests concerning the transatlantic slave
			 trade and the institution of slavery, particularly as it relates to the United
			 States; and
					(J)examine reports of
			 modern-day slavery and human trafficking to raise the public’s awareness of
			 these matters and ensure such atrocities do not go unnoticed by the people of
			 the United States.
					(2)Initial
			 ReportNot later than March
			 31, 2009, the Commission shall submit to the Congress a report containing a
			 summary of the activities of the Commission for 2008.
				(c)Powers of the
			 commissionThe Commission
			 may—
				(1)accept donations and gift items related to
			 the transatlantic slave trade, the institution of slavery, and the significance
			 of slavery to the history of the United States;
				(2)appoint such advisory committees as the
			 Commission determines necessary to carry out this Act;
				(3)authorize any member or employee of the
			 Commission to take any action that the Commission is authorized to take under
			 this Act;
				(4)procure supplies, services, and property,
			 and make or enter into contracts, leases, or other legal agreements, to carry
			 out this Act (except that any contracts, leases, or other legal agreements made
			 or entered into by the Commission shall not extend beyond the date of the
			 termination of the Commission); and
				(5)use the United States mails in the same
			 manner and under the same conditions as other Federal agencies.
				(d)Personnel
			 matters
				(1)Compensation of
			 members of the Commission
					(A)Basic
			 payMembers of the Commission
			 shall not receive compensation for the performance of their duties on behalf of
			 the Commission.
					(B)Travel
			 expensesUpon approval of the
			 Chairperson, a member of the Commission shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for an employee
			 of an agency under subchapter I of chapter 57 of title 5, United States Code,
			 while away from their homes or regular place of business in the performance of
			 their duties on behalf of the Commission.
					(2)Staff
					(A)In
			 generalThe Chairperson of
			 the Commission shall, without regard to the civil service laws (including
			 regulations), appoint and terminate an executive director and such other
			 additional personnel as are necessary to enable the Commission to perform its
			 duties.
					(B)Executive
			 director
						(i)QualificationsThe person appointed executive director
			 shall have demonstrated expertise or experience in the study and program
			 facilitation on the transatlantic slave trade and the institution of slavery,
			 particularly as it relates to the United States.
						(ii)ConfirmationThe
			 employment of an executive director shall be subject to confirmation by the
			 members of the Commission.
						(C)CompensationThe Chairperson of the Commission may fix
			 the compensation of the executive director and other personnel without regard
			 to the provisions of chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates, except that the rate of pay for the executive director and
			 other personnel may not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of such title.
					(D)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Commission may accept and use voluntary and
			 uncompensated services as the Commission determines necessary.
					(e)Procurement of
			 temporary and intermittent servicesThe Chairperson of the Commission may
			 procure temporary and intermittent services in accordance with section 3109(b)
			 of title 5, United States Code, at rates for individuals that do not exceed the
			 daily equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of that title.
			(f)Non-applicability
			 of FACASection 14(b) of the
			 Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
			5.Termination
			(a)Date of
			 terminationThe Commission
			 shall terminate on December 31, 2009.
			(b)Final
			 ReportUpon termination, the
			 Commission shall submit to the Congress a report containing—
				(1)a
			 detailed statement of the activities of the Commission; and
				(2)a
			 final accounting of the funds received and expended by the Commission.
				
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
